United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.F., Appellant
and
U.S. POSTAL SERVICE, GENERAL MAIL
FACILITY, Southeastern, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-865
Issued: July 23, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 8, 2007 appellant, through his attorney, filed a timely appeal from an
August 16, 2006 merit decision of the Office of Workers’ Compensation Programs denying his
occupational disease claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that he sustained a left upper extremity
condition causally related to factors of his federal employment.
FACTUAL HISTORY
On June 28, 2004 appellant, then a 52-year-old automated flat sorter machine clerk, filed
an occupational disease claim alleging that he sustained problems with his left hand, wrist and
arm due to factors of his federal employment. In a statement accompanying his claim, he
attributed his left hand and arm condition to working on an automated flat sorter machine.
Appellant lifted and loaded tubs of mail and fed mail into the machine “at a fast pace.” He

performed repetitive work on the flat sorter machine for 17 years. Appellant experienced pain,
numbness and tingling in his left hand beginning in 2003.1 He currently worked in a limitedduty capacity.
In a report dated May 24, 2004, Dr. Scott M. Fried, an osteopath, described in detail
appellant’s job duties on the flat sorter machine. He noted that appellant experienced bilateral
problems, right side more than left, with his shoulder, upper trapezius, thumb, thenar area and
carpometacarpal joint in 2001. Dr. Fried stated:
“By 2003, [appellant] noted gradual and progressively increased symptoms on the
left. He was overusing the left to compensate for the right and actually would
switch right and left hand on casing and sorting. [Appellant] was stopped on the
flat sorter machine at this point and [has] been on manual sorting. He feels what
really se[n]t him over the edge was the fact that the job required overhead lifting
and reaching to bring down tubs of mail as well as putting them back up. These
weighed 40 [to] 50 [pounds] and [appellant] had to bring these up and down for
sorting and loading the machine. He feels the machine did increase in pace and
keeping up with the high pace significantly stressed his upper back and arms.”
Dr. Fried described the onset and progression of appellant’s symptoms and listed findings
on physical examination. He diagnosed a repetitive strain injury on both sides with
trapeziometacarpal synovitis and moderate arthrosis greater on the right side, flexor
tenosynovitis “with median neuritis and radial neuritis bilaterally secondary to repetitive work
activities” and tendinitis of the rotator cuff “right side greater than left with brachial plexitis
right, moderate left secondary to repetitive lifting of bins and repetitive sorting activities on a flat
sorter.” Dr. Fried listed work restrictions. He concluded, “I have concern that [appellant] has a
combination of a musculoskeletal disorder, repetitive strain injury and also underlying
neurogenic involvements.”2
In a statement received September 20, 2004, the employing establishment described
appellant’s work duties on the flat sorter machine, which included pulling flats of mail off a
conveyor belt, loading the mail into a hamper and lifting tubs of mail. The employing
establishment indicated that for four hours per day he bent, loaded, lifted, pushed and pulled
mail. Appellant began working in the manual section rather than on the flat sorter machine
beginning April 2004.
On October 4, 2004 appellant again described in detail, the employment duties to which
he attributed his left upper extremity conditions. He related that he bent down to get tubs of mail
which he lifted above shoulder level. Appellant also “work[ed] off a rack grabbing handful[s] of
magazines, bulk mail and first class flat mail. This is continuous throughout [an] eight-hour
workday five days a week.”
1

Appellant noted that he had previously filed a claim for a right hand and thumb condition, assigned file
number 032004002.
2

Dr. Fried interpreted an x-ray of appellant’s hands and wrists as showing trapeziometacarpal articulations,
spurring and joint space narrowing. An x-ray of the elbows and forearms was unremarkable.

2

By decision dated November 17, 2004, the Office denied appellant’s claim on the
grounds that the medical evidence was insufficient to show that he sustained a condition due to
the accepted employment factor of working on a machine. The Office found that Dr. Fried did
not adequately explain his diagnoses in view of the results of diagnostic testing or provide an
unequivocal opinion on causal relationship.
On November 18, 2004 appellant, through his attorney, requested an oral hearing.
Following the June 28, 2005 hearing, by decision dated September 27, 2005, the Office hearing
representative affirmed the November 17, 2004 decision.
In a report dated September 21, 2005, received by the Office on November 28, 2005,
Dr. Fried reviewed appellant’s statement describing his employment duties. He noted that
appellant lifted mail out of tubs. Dr. Fried noted:
“[Appellant] also had to work off of racks, grabbing hands full of magazines, bulk
mail and first-class flat mail. This is continuous work of a repetitive basis
throughout an 8-hour day dispatching over 100 tons of mail off the flat sorter
machine into equipment called [the] [b]ulk [m]ail [c]ontainer. There is aggressive
and repetitive hand, wrist and arm activity with grasping, pulling, pushing, lifting
and the like.”
Dr. Fried analyzed the diagnostic studies and his objective findings on physical
examination. He asserted:
“Objectively on [appellant’s] clinical examination findings on the left indicated a
positive Tinel or compression test at the radial nerve in the left forearm. This is
consistent with inflammation and swelling which is palpable as well as
appropriate radiation of nerve symptoms into the forearm. This is consistent with
a lateral epicondylor problem and radial nerve problem. The radial nerve is
involved in grasping and wrist extension activity again which were performed on
a repetitive basis from [appellant’s] work activities.”
Dr. Fried further listed objective findings consistent with flexor tenosynovitis of the wrist
and brachial plexus nerve irritation “consistent with the repetitive overhead reaching and regular
reaching and pulling, pushing and grasping activities that [appellant] performed.” He concluded:
“In summary, [appellant] has a well-documented repetitive strain injury in his
right upper extremity and left upper extremity is involved as well. Although his
initial symptoms were worse on the right, [appellant] continued to overuse the left
to compensate for the right and actually continued to switch hands back and forth.
[Appellant] had progressive symptoms in the left upper extremity and this
resulted in permanent involvement. Specifically, his diagnoses are trapezial
metacarpal arthrosis with synovitis and subluxation with instability on the left.
[Appellant] has a flexor tenosynovitis with median neuritis and radial nerve
involvement [and] also left wrist and forearm secondary to these work activities
with objective findings as noted above. He has rotator cuff tendonovitis with

3

brachial plexus and inflammation [on the] left side as well, secondary to his
repetitive reaching and lifting activities.
“I hope the above is helpful in providing medical documentation explanation of
the same. This is a classic repetitive strain injury with 17 years of cumulative
traumas each providing microtraumas subsequently resulting in pain, discomfort,
dysfunction and disability. There is direct cause and relationship between the
repetitive activities performed on the flat sorter machine and the above diagnoses.
The objective findings are consistent with [appellant’s] history of work, the
history of work pathology, the progressive development of his injuries and his
present clinical complaints as well as objective findings on examination. There is
a high degree of consistency and correlation between the history of injury, work
as described and present and ongoing complaints. The cause and effect
relationship is absolute and clear cut.”
In a report dated May 15, 2006, Dr. Fried listed findings on examination and
recommended a pain management program.
On August 2, 2006 appellant, through his attorney, requested reconsideration of the
claim. By decision dated August 16, 2006, the Office denied modification of its September 27,
2005 decision. It stated that Dr. Fried inaccurately described appellant’s employment duties as
repetitive in nature as a “flat sorter keys flats, he does not sort them.” The Office further
determined that Dr. Fried did not support his conclusions with objective studies or explain the
effect of any preexisting condition.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was filed within the applicable time limitation; that an injury was sustained while in the
performance of duty as alleged; and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.4 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed;6 (2) a
factual statement identifying employment factors alleged to have caused or contributed to the
3

5 U.S.C. §§ 8101-8193.

4

Tracey P. Spillane, 54 ECAB 608 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

5

See Ellen L. Noble, 55 ECAB 530 (2004).

6

Michael R. Shaffer, 55 ECAB 386 (2004).

4

presence or occurrence of the disease or condition;7 and (3) medical evidence establishing the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.8
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence, which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors.9 The
opinion of the physician must be based on a complete factual and medical background of the
claimant,10 must be one of reasonable medical certainty11 explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.12
ANALYSIS
Appellant attributed his left hand and arm condition to bending and lifting tubs of mail
and working on the automated flat sorter machine. In a statement received by the Office on
October 4, 2004, he related that he performed these activities continuously throughout an eighthour workday. The employing establishment confirmed that appellant worked on a flat sorter
machine bending, loading, lifting, pushing and pulling mail but maintained that he performed
these duties for only four hours per day. The employing establishment did not provide
information regarding his work duties for the remainder of the workday. Appellant submitted a
comprehensive medical report dated September 21, 2005 from his attending physician, Dr. Fried,
who diagnosed trapeziometacarpal arthrosis with synovitis, flexor tenosynovitis with median
neuritis and radial nerve involvement and rotator cuff tendinitis. Dr. Fried explained that the
objective findings on examination, work history and the progression of injury supported a causal
relationship between the diagnosed conditions and his employment. He relied, however, on a
history of appellant working on a flat sorter machine for eight hours per day performing
repetitive work duties.13
Although it is appellant’s burden to establish his claim, the Office is not a disinterested
arbiter but, rather, shares responsibility in the development of the evidence, particularly when
such evidence is of the character normally obtained from the employing establishment or other
7

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

8

Beverly A. Spencer, 55 ECAB 501 (2004).

9

Conrad Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

10

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

11

John W. Montoya, 54 ECAB 306 (2003).

12

Judy C. Rogers, 54 ECAB 693 (2003).

13

Medical conclusions based on inaccurate or incomplete histories are of little probative value and are insufficient
to satisfy a claimant’s burden of proof. John W. Montoya, supra note 11.

5

government source.14 In order to properly adjudicate the claim, it is important to secure evidence
regarding appellant’s actual employment duties. While the employing establishment provided a
statement to the Office, the statement did not contain a full description of appellant’s work duties
for eight hours per day, but instead described his work for four hours per day on the flat sorter
machine. The Board, therefore, will remand the case to the Office to request additional
information from the employing establishment regarding appellant’s work duties. Upon securing
the information, the Office should prepare a statement of accepted facts and request an opinion
from Dr. Fried based on a complete and accurate factual history addressing the causal
relationship between any diagnosed conditions and the accepted work factors. After such further
development as is deemed necessary, the Office should issue an appropriate decision.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 16, 2006 is set aside and the case is remanded for further
proceedings consistent with this opinion of the Board.
Issued: July 23, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

See Claudia A. Dixon, 47 ECAB 168 (1995).

6

